Citation Nr: 1533165	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 9, 1989 to April 14, 1989, and on active duty from April 6, 2003 to July 8, 2003, and August 25, 2004 to November 9, 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls South Dakota.  In August 2011, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In May 2014 the Board remanded the matter for additional development.  


FINDING OF FACT

The Veteran's headaches are not shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months, or by symptoms approximating such level of severity.


CONCLUSION OF LAW

An initial compensable rating for headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (Code) 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for headaches and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2011 statement of the case (SOC) and February 2012 (notice sent March 2012) and March 2015 supplemental SOCs (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been associated with the record.  Pursuant to the Board remand directive, VA treatment records (from Sioux Falls VA Medical Center) dated December 2011 to August 2014 have been secured.  A July 2011 and June 2014 VA letter asked the Veteran to submit the names, addresses, and approximate dates of treatment for any private provider who treated him for headaches.  No response has been received from the Veteran.  In June 2014 the Veteran underwent a VA telephone interview (to assess the severity of his headaches) with review of the available records.  Subsequently in February 2015 an in-person VA headaches examination was conducted.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Further, during the August 2011 DRO hearing, the Veteran was advised of what he still needed to substantiate the claim; based on the hearing transcript, the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.  Thus, the duties imposed under Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his headache disability warrants a compensable rating.  He asserts that he has headaches almost daily, often with a pain level that causes him nausea.

VA treatment records (to May 2014) note treatment for headaches.  In a December 2005 VA progress note the Veteran reported having headaches that last 3 months or longer and interfered with his activities of daily living.  December 2005, September 2006 and October 2006 CT [computed tomography] head scans essentially revealed normal findings.  

On June 2006 VA general medical examination, the Veteran reported he had an accident in service in 2005 when the lead truck in a convoy he was in hit a rise in the pavement and he was slung up and hit the roof.  He stated he had no loss of consciousness at that time.  Later that same day he began feeling nauseated and lightheaded and developed a headache.  He went to a treatment center at that time and was diagnosed with a concussion and headache.  He was taken off convoy for a week.  After returning to convoy duty he started having increasing problems with headaches.  The assessment was headaches located from the back of the neck over the top of the head consistent with cervical neck injury.  

An August 2006 VA treatment report, noted the Veteran reported he had a headache and had nausea following his last visit for the remainder of the evening.  The next day his symptoms cleared.  The assessment was suspect cervical traction brought on headaches.  

A May 2007 VA consultation report notes the Veteran reported having symptoms of headaches that start at the base of the neck and radiate upward posteriorly.  He stated that his headaches are more likely when his neck pain is prominent.  There was no diagnosis of headaches rendered.  A June 2007 private treatment report noted "no headaches".  A July 2007 VA primary care note reveals the Veteran had been having chronic neck pain and headaches since he sustained a herniated C6-C7 disc in a motor vehicle accident in service.  The assessment was chronic neck pain and headaches secondary to disc herniation.  An August 2008 VA physical medicine rehabilitation note reveals the Veteran was seen for follow-up of cervical pain and headache.  It was noted that he was not really having any problems with headaches but had some neck pain on occasion.  The impression was headaches secondary to cervical facet arthropathy, stable.  A November 2010 VA primary care note reveals the Veteran continued to get occipital headaches, and that hydrocodone did not help much.  The assessment was occipital headaches secondary to neck pain.  

On February 2011 VA audio examination, the Veteran reported that he injured his neck in service and had a concussion.  The first month following the accident he continued to have headaches for which he takes medication every 4 hours.  In a May 2011 VA primary care note he reported that his headaches had been getting worse.  The assessment was chronic cervical pain with occipital headaches.

At the August 2011 DRO hearing, the Veteran's representative pointed out that the Veteran was denied a higher evaluation primarily because he lacked proof of prostrating attacks.  He stated that the Veteran does have attacks weekly that induce nausea; however, his employment is not such that he can afford to go home sick no matter how bad his headaches get.  He, therefore, fights through the attacks and manages to stay at work when he really should not.  The representative noted that the medical records show the Veteran has daily headaches, often to the point of nausea, which could be construed as prostrating headaches whether or not he went home and laid on the couch.  The Veteran testified that a lot of his treatment has to do with his neck.  His neck will get stiff and he will get a headache that starts in the back of his head with a feeling of nausea.  He stated that when he gets a headache on the weekend (when he is not on the job) he takes hydrocodone and will go to bed and lie flat on his back.  This occurs one of the two days during the weekend.  He does not take the hydrocodone while at work because it tends to make him "fuzzy" and he drives either a "straight truck" or a "skid loader" for work. 

In July 2014 the Veteran underwent a telephone interview with a VA medical professional, who noted review of available records.  The VA medical professional elicited the Veteran's medical history and any symptoms associated with his headaches.  It was noted that his headaches impacted his ability to work.  He stated that "he just keeps working in the routine" and is "not allowed to take time off although he would like to be able to go home at times."  He stated that his pain tolerance is high.  The diagnosis was headaches.  

On February 2015 VA (in-person) headaches examination, the Veteran reported he had an injury to his neck in December 2003 and has had headaches since that time.  He described the headaches as separate from his neck pain.  He stated that since the injury he has had headaches every day in addition to the neck pain.  He stated that the headaches were bilateral.  They start in the back of the head or neck and spread to the sides of his head.  They do not involve the forehead.  He described his headaches to be "like two hands grabbing the back and side of his head[,]" and also "as a tightening or band around his head."  There were no neurological symptoms.  He stated that his headache pain may be present in the morning, but he usually has a headache every day and that by noon the pain level is 5-6/10.  At the end of the day the pain level may be 8/10.  About once a week the headaches are not severe.  He had been treated with medication and has also received radiofrequency treatment.  It was noted that improvement had been hit or miss with the radiofrequency but it does help his neck.  

The examiner noted that the Veteran was employed with a waste management company and worked 50 hours per week.  He has not missed any work days due to headaches; and his headaches do not impact his ability to work.  He takes Ibuprofen at work for headaches every day.  He takes hydrocodone for headaches after he gets home.  He also takes Amitriptyline at night for sleep and a muscle relaxant for neck pain and headache.  He has not had incapacitating headaches, emergency visits or severe headaches.  He is able to work with his headaches, he does not go home early, and there have been no prostrating attacks of migraine or non-migraine headaches.  He has no history of migraine headaches or episodic severe throbbing type of headaches that force a person to lie down in a dark room.  

His headache symptoms include constant head pain and pain on both sides of the head.  He also experiences non-headache symptoms associated with headaches, including nausea and sensitivity to light, located on both sides of the head and typically last less than one day.  He does not have characteristic prostrating attacks of migraine/non-migraine headache pain.  He did not report any other pertinent physical findings, complications, conditions, signs and/or symptoms related to headaches.  The diagnosis was nonspecific headaches.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's headaches are diagnosed as nonspecific headaches.  His headaches are currently rated 0 percent (by analogy) under 38 C.F.R. § 4.71a, Code 8100 (migraine headaches).  According to this Code 8100, a 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  And a noncompensable rating is assigned for less frequent attacks.  Id.

Neither the regulations nor the U. S. Court of Appeal for Veterans Claims (Court) has defined "prostrating."  Fenderson, 12 Vet. App. 119 (in which the Court quotes Code 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  

To warrant a compensable (10 percent) rating, the evidence must show the Veteran's headaches presented a disability picture consistent with characteristic prostrating attacks occurring once in 2 months over the last several months, and such is not shown by the evidence of record in this case.  In reaching this conclusion, the Board has considered the evidence, which shows in 2005 the Veteran had complaints of headaches that last three months or longer, and interfered with daily activities.  However, CT scans of the Veteran's head performed after he made such complaints revealed normal findings.  2007 treatment reports primarily show his headaches were associated with his cervical spine disability.  He reported that the headaches start at the base of the neck and radiate upward posteriorly and are more likely when he has neck pain.  In November 2010 he was diagnosed with occipital headaches secondary to neck pain.  These reports do not describe any weakness, fatigue or any specific functional loss that might approximate him having prostrating attacks.  

Furthermore, the February 2015 VA examiner noted that the Veteran continued to work full-time; and while he claimed that the pain level had increased over the past couple years, the headaches did not affect his ability to work.  The examiner noted that the Veteran did not have migraine headaches.  There were no restrictions with his current lifting and carrying.  There was no effect on his ability to walk or stand.  While he did have difficulty running, he was able to ride a bicycle and walk for exercise.  He was also able to climb stairs.  His headaches consist of a tight pressure sensation involving the posterior and sides of his head, with tightening, indicating nonspecific or muscle contraction headaches.  There also may have been some component of analgesic withdrawal headaches.  There were no incapacitating or prostrating headaches; and it was noted that he had described all of the symptoms or manifestations of his headaches during the examination.  The Board finds the February 2015 VA examination report and opinion adequate for rating purposes; the examiner expressed familiarity with the record/pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Notably, the report of the VA medical provider, who interviewed the Veteran by telephone in July 2014, is of little probative value because it is inconsistent with the evidence of record.  For example the medical provider noted that the Veteran's headaches impacted his ability to work.  The Veteran at that time stated that he keeps working and was not allowed to take time off even though there were times when he wanted to go home.  Moreover, the more probative February 2015 VA examination report found that he continued to work full-time, and his headaches did not affect his ability to work.

Based on the foregoing, it is apparent that throughout this appeals period the Veteran's headaches have not been shown to be manifested by characteristic prostrating attacks occurring once in 2 months over the last several months.  In fact, although the Veteran has sought treatment for headaches, he has not reported and the record does not show prostrating attacks during the appeal period.  He is able to go to work and works 50 hours per week.  His representative argues he has symptoms of nausea associated with his headaches and such should be construed as prostrating headaches.  In addition, the Veteran testified that at least one day out of the weekend, (when he does not have to work), he will take hydrocodone and go to bed and lie flat on his back.  Inasmuch as the February 2015 VA examiner considered the Veteran's symptomatology that included non-headache symptoms like nausea and sensitivity to light, the examiner still found the Veteran did not experience incapacitating or prostrating headaches.  While the Veteran does have headaches, he does not have headaches that are prostrating in nature.  The medical evidence shows that he could walk, stand, ride a bicycle, and climb stairs; there does not appear to be any associated weakness or fatigue owing to his headaches, and there were just relatively minimum effects on his activities of daily living.  Accordingly, a compensable rating for headaches is neither met, nor approximated throughout the appeal period.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's headaches is exceptional or that the schedular criteria are inadequate; the symptoms and impairment shown are fully encompassed by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the record shows that the Veteran is employed and it is not alleged (or suggested by the record) that his service-connected headache disability prevents him from engaging in gainful employment.  VA examination report noted he was currently working 50 hours per week on a regular basis.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable rating for headaches is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


